Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 29,
2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00911-CV


  OAO ROSNEFT OIL COMPANY, SUCCESSOR-IN-INTERST TO A/O
                  PURNEFTEGAS, Appellant

                                       V.

       FIRST NATIONAL PETROLEUM CORPORATION, Appellee

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 1996-38834


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed October 3, 2013. On April 22,
2014, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.